Case: 18-31152     Document: 00515702330          Page: 1     Date Filed: 01/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      January 11, 2021
                                   No. 18-31152
                                                                        Lyle W. Cayce
                                                                             Clerk
   Jamaal Diggs,

                                                            Petitioner—Appellant,

                                       versus

   Darrel Vannoy, Warden, Louisiana State Penitentiary,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 6:17-CV-1624


   Before Wiener, Costa, and Willett, Circuit Judges.
   Per Curiam:*
          Jamaal Diggs sought federal postconviction relief to challenge his state
   murder conviction. But by the time he filed his federal petition for a writ of
   habeas corpus, the one-year time limit for doing so had lapsed. Diggs
   recognizes that the petition was late but contends the district court should




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-31152        Document: 00515702330           Page: 2    Date Filed: 01/11/2021




                                       No. 18-31152


   have tolled the limitations period. Because the district court did not abuse its
   discretion in concluding that equitable tolling was not appropriate, we affirm.
                                            I.
            Jamaal Diggs shot and killed a man in broad daylight. At his trial, two
   eyewitnesses testified that Diggs was the shooter. Diggs was convicted of
   second-degree murder and sentenced to life in prison.
            The intermediate state court rejected Diggs’s direct appeal on
   February 12, 2014. Because he failed to appeal that ruling to the state
   supreme court, Diggs’s conviction became final thirty days later, on March
   14. See LA. SUP. CT. R. X, § 5(a).
            Diggs waited almost a year—334 days to be exact—to seek state
   habeas relief. The state trial court denied that petition in 2015. The
   intermediate state court denied a petition for review the next year. The
   Louisiana Supreme Court then took nineteen months to deny a petition for
   review, doing so on September 29, 2017.
            But Diggs did not immediately learn of the state supreme court’s
   ruling. Because of staff turnover, that court failed to send court decisions to
   Diggs’s prison for a two-month period in 2017. As a result of this delay, Diggs
   did not learn about the high court’s ruling until November 9, 2017, 41 days
   after the state high court had denied his petition.
            It took Diggs 29 days after learning about his state court loss to file his
   federal habeas petition. He recognized he was filing outside the one-year
   limitations period but asked the federal district court to toll the clock for the
   41 days the state supreme court failed to notify him of its ruling. That tolling
   would allow Diggs’s federal petition to come in just under the wire (363
   days).




                                             2
Case: 18-31152      Document: 00515702330           Page: 3    Date Filed: 01/11/2021




                                     No. 18-31152


          The magistrate judge recommended dismissing the petition as
   untimely, concluding that Diggs had failed to exercise the due diligence
   required for tolling. The magistrate judge emphasized Diggs’s delay in filing
   both his state and federal petitions. The district court agreed and dismissed
   the habeas petition with prejudice.
          We authorized this appeal of the district court’s refusal to toll the
   limitations period.
                                          II.
          A federal petition for a writ of habeas corpus must be filed within one
   year of when the conviction became final. 28 U.S.C. § 2244(d)(1)(A). But
   that period is tolled when a state habeas petition is pending. Id. § 2244(d)(2).
   As we have recounted, Diggs filed his petition 404 days after his conviction
   became final. So it is only timely if he is entitled to equitable tolling for the
   41 days during which he did not know the Supreme Court of Louisiana had
   rejected his petition.
          Equitable tolling may be warranted in “rare and exceptional
   circumstances.” Fisher v. Johnson, 174 F.3d 710, 713 (5th Cir. 1999) (quoting
   Davis v. Johnson, 158 F.3d 806, 810 (5th Cir. 1998)). Equitable tolling is
   “discretionary,” “does not lend itself to bright-line rules,” and “turns on
   the facts and circumstances of a particular case.” Id. But there are two
   general requirements: a habeas petitioner must show “‘(1) that he has been
   pursuing his rights diligently, and (2) that some extraordinary circumstance
   stood in his way’ and prevented timely filing.” Holland v. Florida, 560 U.S.
   631, 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)); see
   also Mathis v. Thaler, 616 F.3d 461, 474 (5th Cir. 2010). A state-created delay
   in sending a court opinion to a petitioner may constitute an extraordinary
   circumstance. See, e.g., Phillips v. Donnelly, 216 F.3d 508, 511 (5th Cir. 2000).
   But the district court did not abuse its discretion in finding that Diggs failed




                                          3
Case: 18-31152      Document: 00515702330            Page: 4    Date Filed: 01/11/2021




                                      No. 18-31152


   to demonstrate the other requirement: due diligence. Ott v. Johnson, 192 F.3d
   510, 513 (5th Cir. 1999) (applying the abuse-of-discretion standard).
          Those who “sleep on their rights” are not entitled to equitable tolling.
   Fisher, 174 F.3d at 715 (quoting Covey v. Ark R. Co., 865 F.2d 660, 662 (5th
   Cir. 1989)). A petitioner seeking equitable tolling must demonstrate that he
   “‘pursued the [habeas corpus relief] process with diligence and alacrity’ both
   before and after receiving notification” that his state petition was denied.
   Hardy v. Quarterman, 577 F.3d 596, 598 (5th Cir. 2009) (alteration in
   original) (quoting Phillips, 216 F.3d at 511).
          We therefore consider the timing of both the petitioner’s state and
   federal habeas petitions. Jackson v. Davis, 933 F.3d 408, 411–13 (5th Cir.
   2019). For the state habeas filing, we have found diligence when a petitioner
   waited two months to file, see Hardy, 577 F.3d at 599, but not when it took up
   to seven months to file, see Stroman v. Thaler, 603 F.3d 299, 302–03 (5th Cir.
   2010). For the federal habeas filing, “[w]e have found diligent petitioners
   who filed in federal court one week, three weeks, and one month after
   receiving delayed notice of the denial of state habeas relief.” Jackson, 933
   F.3d at 411 (citing Hardy, 577 F.3d at 597; Williams v. Thaler, 400 F. App’x
   886, 891 (5th Cir. 2010); Phillips, 216 F.3d at 511) (cleaned up). But we have
   found a petitioner was not diligent when he waited seven weeks to file in
   federal court. Stroman, 603 F.3d at 302.
          The promptness of the filings in the above cases offers useful
   guidance, Jackson, 933 F.3d at 411, but the equitable nature of tolling
   ultimately requires a holistic assessment of the petitioner’s diligence.
   Palacios v. Stephens, 723 F.3d 600, 606 (5th Cir. 2013).        Consequently, a
   petitioner who waited to file his state petition until there was only a little over
   a month remaining on the clock nonetheless showed diligence by filing
   motions seeking an evidentiary hearing before the state court, inquiring about




                                           4
Case: 18-31152        Document: 00515702330          Page: 5    Date Filed: 01/11/2021




                                      No. 18-31152


   the status of his state petition while it was pending, and then filing his federal
   habeas petition within one week of being notified that his state petition had
   been denied. Umana v. Davis, 791 F. App’x 441, 442–43 (5th Cir. 2019). A
   petitioner also showed diligence despite having filed his state petition with
   less than a month remaining when he made four inquiries to the state court
   about its delay and contacted the federal court regarding his federal petition
   17 days after he learned of the state court’s ruling. Williams, 400 F. App’x
   at 891. On another occasion, a petitioner, who received notice that his state
   habeas petition was denied four months after the fact, showed diligence by
   filing an out-of-time appeal in state court just three days after he received this
   delayed notice. Phillips, 216 F.3d at 511.
          Diggs cannot demonstrate diligence in any of these facets: not on the
   front end of filing the state habeas petition, not on the back end of filing the
   federal petition after the state court denial, and not in between those times
   by inquiring about the status of his pending state habeas petition. Diggs
   waited 334 days after his conviction became final before mailing his state
   petition, leaving him only 30 days to file a federal petition once the state
   habeas proceedings concluded.        Then, once he received notice (albeit
   delayed) that his state petition had been denied, he waited another 29 days to
   file in federal court. And although more than a year and a half had passed
   between Digg’s submitting his petition to the Louisiana Supreme Court and
   receiving the final decision, he never inquired about the case’s status. The
   district court thus did not abuse its discretion in concluding that both before
   and after receiving notification that his state petition was denied, Diggs failed
   to demonstrate the degree of diligence that warrants tolling the statutory
   filing deadline.
                                         ***
          We Affirm the judgment of the district court.




                                           5